Citation Nr: 0835048	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-35 802	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension benefits payable at 
the housebound rate.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had active service from November 1968 to May 
1970.

The issue of entitlement to special monthly pension benefits 
based upon housebound status is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In its January 29, 2008 decision, the Board omitted to 
discuss 38 C.F.R. § 4.71a, diagnostic code 5110, and implied 
the veteran's unaccompanied attendance at his medical 
appointments addressed controlling criteria for the benefit 
sought.  


CONCLUSION OF LAW

The criteria for vacating the Board decision issued on 
January 29, 2008, have been met.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.904 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On January 29, 2008, the Board issued a decision denying 
special monthly pension benefits at the housebound rate.  

In a February 2008 motion, the veteran's representative 
asserted that the veteran had not been accorded full due 
process by the Board in the January 2008 decision.  
Specifically, the representative contended that the Board 
omitted to discuss a pertinent legal provision pertaining to 
loss of use of the feet.  The representative also contended 
that the Board erroneously relied upon the veteran's ability 
to attend his medical appointments to show he was not 
actually housebound, a conclusion contrary to governing 
precedent.  See Howell v. Nicholson, 19 Vet. App. 535 (2006).

A review of the Board's decision reflects that it does not 
contain a discussion of the provisions of 38 C.F.R. § 4.71a, 
diagnostic code 5110, which addresses the evaluation to be 
assigned for loss of use of both feet, and its narrative 
suggests an impermissible reliance on the veteran's 
unaccompanied presence at his medical appointments for the 
conclusion he is not housebound.  

In view of the foregoing, it may be concluded the Board's 
January 2008 decision effectively denied due process to the 
veteran.  38 C.F.R. § 20.904.  Thus, in order to assure due 
process, the Board will vacate the January 2008 decision. 

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims (Court).  This vacatur is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b).  The merits of the issue on appeal will 
be considered de novo.


ORDER

The Board's decision of January 29, 2008, is hereby vacated.


REMAND

Prior to rendering a new decision on the merits of this case, 
however, additional development should be undertaken.  In 
this regard, it appears the veteran receives all his medical 
care from the VA, but the most recent VA treatment records 
available for review are dated in 2005.  Any VA medical 
records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Likewise, a more current, formal medical 
evaluation of the veteran should be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran since 2005, to include 
prosthetics and pharmacy records, for 
inclusion in the file.

2.  After obtaining the records requested 
above, the veteran should be afforded a 
VA neurological examination to identify 
all impairment affecting the veteran's 
ability to ambulate, and his bowel and 
bladder functions.  The claims folder 
should be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner, to include neurological 
testing, balance testing, and strength 
testing of the lower extremities, should 
be conducted in conjunction with the 
examination.  The examiner is requested 
to comment upon whether the veteran is 
substantially confined to his dwelling 
and the immediate premises.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include review of the 
disability ratings assigned to each of 
the veteran's disabilities, and 
consideration of whether entitlement to 
the benefit sought on appeal is 
warranted.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


